DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5-14 are objected to because of the following informalities: in claims 1 and 5-14, please change "stranded wire" to --single stranded wire-- for the consistency; and in claim 1, line 7, change "all" to --all the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the Claim 14 depends on claim 1 and recites that "the terminal region is not directly fixed to the device", while claim 1 earlier recites "device with a terminal region."  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton (2016/0099510) in view of Tanaka (JP 2013-020761).
 	Trafton discloses an electrical device with a terminal region (Fig. 1, L2), wherein the terminal region has a single stranded wire (16) and an enclosure piece (18), the enclosure piece surrounding the stranded wire, wherein the stranded wire includes a plurality of individual wires (12), wherein the single stranded wire has an outer insulation (14) enclosing all the individual wires, wherein the outer insulation is present in regions outside the terminal region and is at least partially removed in the terminal region, wherein the enclosure piece is formed from a metallic layer, wherein the enclosure piece has marginal zones that overlap ([0024]), wherein the single stranded wire is connected with the enclosure piece by thermal diffusion bonding ([0021], ultrasonic welding), and wherein the overlapping marginal zones are connected to each other only through thermal diffusion bonding (i.e., piece 16 has an overlap and the whole is being subjected to 
 	Trafton does not disclose the individual wires having individual insulations, wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (re claim 1).
 	Tanaka discloses an electrical device with a terminal region (J) comprising a stranded wire (1) which includes a plurality of individual wires (111) and the individual wires have individual insulations (111b) which are lacquer layers (enamel layers) (re claim 21), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (see English translation, [0021]-[0023]).
 	It would have been obvious to one skilled in the art to modify the stranded wire of Trafton to comprise individual insulations (i.e., modify the stranded wire 10 to be a Litz wire), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region 
 	It is noted that since the modified device of Trafton comprises structure and material as claimed, it can be used or configured for direct connection with contacts of a printed circuit board (re claims 1 and 18); and the terminal region can be configured for pin through hole mounting or for surface mounting (re claims 7 and 8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Stroh et al. (2009/0218134).
 	Stroh et al. discloses an electrical device (215) comprising a terminal region (200) which is rectangular in shape having flat side surfaces.  It would have been obvious to one skilled in the art to modify the terminal region of Trafton to have a rectangular shape with flat side surfaces as taught by Stroh et al. to meet the specific use of the resulting device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Takiguchi (9672972).
Takiguchi discloses an electrical device with a terminal region (5a), comprising a wire (t) forming a winding (5) that is arranged on a support (3) of the device (re claim 11).  Takiguchi also discloses that the terminal region is oriented downwards (re claim 12); and the terminal region is directly fixed in a holder (10a) of the device (re claim 13).  It would have been obvious to one skilled in the art to wind the modified stranded wire, with the terminal region, of Trafton on a support, wherein the terminal region is oriented downwards and fixed in a holder as taught by Takiguchi to form a winding component.

Claims 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (8635770) in view of Ito et al. (5414926).
 	Warner discloses a method for producing a terminal region of an electrical device, comprising the step of: (A) providing a device having a stranded wire (16) with a multiplicity of individual wires (see Fig. 3), wherein the stranded wire has an outer insulation (18, Fig. 8), wherein the individual wires have individual insulations; (B) providing a band piece (10) and bending the band piece (col. 5, lines 24-25, made from rolled sheet metal with…welded seam or joined seam) around the stranded wire to form an enclosure piece around the stranded wire such that marginal zones of the band piece overlap (welded seam or joined seam) and such that the band piece does not enclose other wires apart from the stranded wire; 
 	Warner does not disclose the insulations of the individual wires being lacquer layers, the band piece being flat before being bent around the stranded wire, bending the band piece around the stranded wire such that marginal zones of the band piece overlap, and pressure being exerted such that the overlap of the marginal zones of the band piece increases during exerting pressure (re claim 16).  
 	Although not disclosed in Warner, it would have been obvious to one skilled
in the art to modify the insulations of the individual wires of Warner to be lacquer
layers to meet the specific use of the resulting device since lacquer is well-known
in the art for being used as insulation (in Litz wire).
 	Ito et al. discloses an electrical device comprising a band piece (12) which is flat before being bent around a wire (W), wherein the band piece is provided around the wire such that the marginal zones of the band piece overlap, and .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Ito et al. as applied to claim 16 above, and further in view of Kasper (5612508).
 	Warner, as modified, discloses the invention substantially as claimed except for the free end of the stranded wire being detached, after step (C).  Kasper discloses an electrical device comprising a stranded wire (20) and an enclosure piece (32), wherein the stranded wire terminates flush with the enclosure piece by detaching the end of the wire (col. 3, lines 40-50).  It would have been obvious to one skill in the art to flush terminate the end of the wire and the enclosure piece of Warner as taught by Kasper to provide a smooth connected end.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Ito et al. as applied to claim 16 above, and further in view of Stroh et al.


Response to Arguments
14.	Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of new ground of rejection.
 	
 				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847